Exhibit 10.30
HILLENBRAND, INC. STOCK INCENTIVE PLAN
PERFORMANCE BASED UNIT AWARD AGREEMENT
This Performance Based Unit Award Agreement (this “Agreement”) is effective as
of the       day of                     , 20     , between Hillenbrand, Inc.
(the “Company”) and                      (the “Employee”). The Award of
Performance Based Units made herein is a performance based award of restricted
stock units. The number of Units that will ultimately be earned under this
Agreement, as well as the number of shares of Common Stock that will be
distributed in settling those earned Units, which will not be determined until
the end of the Measurement Period, will depend on the amount of shareholder
value created by the Company’s financial performance during the Measurement
Period, as compared to the expected amount of shareholder value to be created
during the Measurement Period.
AWARD INFORMATION

     
Target Performance Based Unit Award
(100% achievement of performance target)
   _____  Performance Based Units
Maximum Performance Based Unit Award
(150% or greater achievement of performance target)
   _____  Performance Based Units
Measurement Period (three fiscal years)
  October 1, 20_____  through September 30, 20_____ 
Base Shareholder Value
(at the beginning of Measurement Period)
  $__ million
Incremental Shareholder Value Expected
  $__ million
Weighted Average Cost of Capital
   _____%

 

 



--------------------------------------------------------------------------------



 



AWARD DETERMINATION
Award Formula
The number of Units that will be earned at the end of the Measurement Period is
a function of the amount of Incremental Shareholder Value Delivered over the
Measurement Period as compared to the Incremental Shareholder Value Expected to
be created over the Measurement Period. Except as otherwise provided below in
the Terms and Conditions, at the end of the Measurement Period, the Units earned
will be the number of whole Units (rounded down) equal to the product of (a) the
number of Units comprising the Target Performance Based Unit Award, and (b) a
multiplier, as provided in the following table, based on the ratio, expressed as
a percentage, of Incremental Shareholder Value Delivered for the Measurement
Period (as determined below) to the Incremental Shareholder Value Expected for
the Measurement Period:

      Incremental Shareholder Value Delivered     as Percentage of    
Incremental Shareholder Value Expected   Multiplier (rounded down to nearest
whole percent)   (rounded down to two decimal places)
Less than 50%
  zero (no Units earned)
At least 50% but less than 80%
  .2 plus an additional .01 for each full percentage point realized above
minimum for range
At least 80% but less than 100%
  .5 plus an additional .025 for each full percentage point realized above
minimum for range
At least 100% but less than 110%
  1.0 plus an additional .025 for each full percentage point realized above
minimum for range
At least 110% but less than 150%
  1.25 plus an additional .00625 for each full point realized above minimum for
range
At least 150%
  1.5 (all Units earned)

Calculation of Incremental Shareholder Value Delivered
The amount of Incremental Shareholder Value Delivered during the Measurement
Period is calculated by subtracting the Base Shareholder Value from the
Shareholder Value Delivered, and the Shareholder Value Delivered is calculated
by adding two components: the Net Operating Profit After Tax (“NOPAT”) Component
and the Cash Flows Component.
1. The NOPAT Component of Shareholder Value Delivered is the Company’s Adjusted
NOPAT for the last fiscal year of the Measurement Period, divided by the
Weighted Average Cost of Capital.
2. The Cash Flows Component of Shareholder Value Delivered is the sum of the
following:
(a) the Company’s Adjusted Cash Flows for the third fiscal year in the
Measurement Period;
(b) the Company’s Adjusted Cash Flows for the second fiscal year in the
Measurement Period, multiplied by the sum of 100 percent and the Weighted
Average Cost of Capital; and
(c) the Company’s Adjusted Cash Flows for the first fiscal year in the
Measurement Period, multiplied by the square of the sum of 100 percent and the
Weighted Average Cost of Capital.

 

- 2 -



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
1. Grant of Performance Based Units. Pursuant to and subject to the terms and
conditions of the Hillenbrand, Inc. Stock Incentive Plan (as amended from time
to time, the “Plan”), the Company hereby awards to the Employee, who is an
employee of the Company or one of its Subsidiaries, the opportunity to earn the
number of Performance Based Units that will be determined at the end of the
Measurement Period under the Award Determination section above, up to but not
exceeding the number of Performance Based Units specified above as the Maximum
Performance Based Unit Award (the “Units”). Each Unit represents the conditional
right to receive one share of the Company’s common stock, without par value
(“Common Stock”). Upon settlement at the end of the Measurement Period, the
earned Units will be settled by the distribution to the Employee of one share of
Common Stock for each Unit being settled, plus that number of Dividend Shares
distributable with respect to the earned Units, as provided in Paragraphs 6 and
7 and subject to withholding as provided in Paragraph 10.
2. Acceptance; Transfer Restrictions. The Employee hereby accepts the award of
Units described in this Agreement and agrees that the Units will be held by the
Employee and the Employee’s successors subject to (and will not be disposed of
except in accordance with) all of the restrictions, terms and conditions
contained in this Agreement and the Plan. Except as otherwise provided in this
Agreement or the Plan, the Employee may not sell, assign, transfer, pledge or
otherwise dispose of or encumber any of the Units, any shares of Common Stock
underlying the Units, or any interest in the Units or underlying shares of
Common Stock, until the Measurement Period expires, at which time the Employee’s
rights in the Units will be earned and settled to the extent provided in this
Agreement. Any purported sale, assignment, transfer, pledge or other disposition
or encumbrance in violation of this Agreement or the Plan will be void and of no
effect.
3. Earning/Measurement Period. If the Employee remains employed by the Company
or a Subsidiary through the end of the Measurement Period, then at the end of
the Measurement Period the Units will become fully earned, to the extent
determined under “Award Determination” above. If the Employee does not remain
employed through the end of the Measurement Period, the provisions of
Paragraph 8 below will apply in determining the number of Units, if any, that
will become earned at the end of the Measurement Period. All Units not earned at
the end of the Measurement Period will be forfeited, and the Employee will have
no rights or interest in or to those forfeited Units.
4. Unfunded Obligations. The Company will reflect the Employee’s interests in
the Units and the underlying shares of Common Stock by means of bookkeeping
entries on the financial records of the Company, and this Agreement will not
create in the Employee or any successors any right to, or claim against any,
specific assets of the Company or result in the creation of any trust or escrow
account for the Employee or any successors. With respect their interests under
this Agreement, the Employee and any successors will be general creditors of the
Company.
5. Voting Rights. The Employee will not have any rights of a shareholder to vote
the shares of Common Stock underlying the Units until the Units are earned and
settled after the end of the Measurement Period. Once the Units are settled by
distribution of shares of Common Stock, the Employee will have all shareholder
voting rights with respect to those shares of Common Stock.

 

- 3 -



--------------------------------------------------------------------------------



 



6. Dividends and Other Distributions; Dividend Shares. The Employee will not
have any rights of a shareholder to receive dividends or other distributions
with respect to the shares of Common Stock underlying the Units until the Units
are earned and settled after the end of the Measurement Period. Once the Units
are settled by distribution of shares of Common Stock, the Employee will have
all shareholder rights to dividends and other distributions with respect to
those shares of Common Stock. However, during the Measurement Period, and
thereafter until such time as the shares attributable to earned Units are
distributed to the Employee, the Company will, on its books and records, credit
the Employee with the number of notional shares of the Company’s Common Stock
(“Dividend Shares”) that could have been purchased on each Common Stock dividend
payment date, at the then current Fair Market Value, with the dividends that
would have been payable on the number of shares underlying the Units and on the
Dividend Shares previously credited to the Employee under this Paragraph. At the
time settlement is made with respect to the earned Units pursuant to
Paragraph 7, the Company will distribute to the Employee (in addition to and in
the same manner as the shares attributable to the earned Units) that number of
shares of Common Stock (rounded up to the nearest whole share) equal to the
credited Dividend Shares multiplied by a fraction, the numerator of which is the
number of earned Units and the denominator of which is the number of all Units
(being the Maximum Performance Based Unit Award). Any remaining Dividend Shares
on the Company’s records shall be forfeited and the Employee shall have no right
thereto or interest therein.
7. Actions after Earning is Determined. As soon after the end of the Measurement
Period as is practicable, and in any event on or before the end of the calendar
year during which the Measurement Period ends, the Company will settle the
earned Units by distributing to the Employee one share of Common Stock for each
Unit earned under this Agreement. To distribute those shares of Common Stock,
the Company will, in its discretion, either deliver to the Employee stock
certificates representing, or shall instruct the Company’s transfer agent to
recognize in book entry form that the Employee is the registered holder of, the
number of shares of Common Stock attributable to the earned Units as of the end
of the Measurement Period, free from any restrictions or other terms and
conditions of this Agreement. At that same time, the Company shall take such
actions as it shall deem appropriate to cancel the forfeited Units and to cause
them to no longer be recognized as outstanding awards under the Plan. In
addition, the Company will issue to the Employee that number of shares of Common
Stock equal to the Dividend Shares to which the Employee is entitled under
Paragraph 6. The Employee (or his or her successors) shall execute and deliver
such instruments and take such other actions as the Company shall reasonably
request with respect to the actions to be taken pursuant to this Paragraph.
8. Termination of Employment. If the Employee’s employment with the Company
and/or a Subsidiary terminates during the Measurement Period (a transfer of
employment among the Company and its Subsidiaries will not be treated as a
termination of employment), then all or some portion of the Units that would
otherwise have become earned Units had the Employee remained employed throughout
the entire Measurement Period, if any (the “Full Period Units”), will be earned
or be forfeited as follows:
(a) if the Employee’s employment terminates due to death, Disability or
Retirement, then at the end of the Measurement Period the number of Units that
then become earned Units will be equal to the product (rounded down to the
nearest whole Unit) of (i) the number of Full Period Units, and (ii) a fraction,
the numerator of which is the sum (to a maximum of 156) of 52 plus the number of
full weeks in the Measurement Period during which the Employee was employed by
the Company or a Subsidiary, and the denominator of which is 156;

 

- 4 -



--------------------------------------------------------------------------------



 



(b) if the Employee’s employment terminates due to involuntary termination
without Cause, then at the end of the Measurement Period the number of Units
that then become earned Units will be equal to the product (rounded down to the
nearest whole Unit) of (i) the number of Full Period Units, and (ii) a fraction,
the numerator of which is the number of full weeks in the Measurement Period
during which the Employee was employed by the Company or a Subsidiary, and the
denominator of which is 156.
(c) if the Employee, at termination of employment, is a party to a written
employment agreement with the Company or a Subsidiary that provides for the
voluntary termination of employment by the Employee for Good Reason, and if the
Employee terminates employment voluntarily for Good Reason, then at the end of
the Measurement Period the number of Units that then become earned Units will be
the same portion of the Full Period Units as if the Employee’s employment had
been involuntarily terminated without Cause, as determined under subparagraph
(b) of this Paragraph; and
(d) upon termination of the Employee’s employment for any reason other than
those described in subparagraph (a), (b), or (c) of this Paragraph, all of the
Units will be forfeited immediately upon the termination of the Employee’s
employment.
9. Change in Control. Upon the occurrence of a Change in Control during the
Measurement Period, the number of Units that then become earned Units will be
equal to the product (rounded down to the nearest whole Unit) of (i) the number
of Units equal to the Target Performance Based Unit Award, and (ii) a fraction,
the numerator of which is the number of full weeks in the Measurement Period
prior to the Change in Control, and the denominator of which is 156, and all
other Shares will be forfeited. If the Employee is a party to a Change in
Control Agreement with the Company or a Subsidiary that, by its terms, covers
outstanding awards of performance based restricted stock units, this Agreement
supersedes the terms of that Change in Control Agreement with respect to the
Units and the earning or forfeiture thereof.
10. Potential Repayment Obligation. [This Section 10 is applicable only if the
Employee holds the office of Vice President, or a higher office, with the
Company or a Subsidiary as of the effective date of this Agreement.] If the
Company is required, because of fraud or negligence, to restate its financial
statements for any fiscal year(s) included in the Measurement Period and such
restatement occurs after the end of the Measurement Period but within three (3)
years after the end of the fiscal year being restated (as so restated, the
financial statements restated within such three (3) year period are referred to
herein as the “Restated Financial Statements,” and for clarification purposes
any restatement of the Company’s financial statements for a fiscal year that
occurs more than three (3) years after the end of such fiscal year shall not be
relevant under, and shall not be considered to be a Restated Financial Statement
for purposes of, this Section), and if the number of shares of Common Stock
(including shares earned as Dividend Shares) earned by the Employee under this
Agreement (shares that vested and were not forfeited as calculated in accordance
with the Company’s financial statements prior to the restatement thereof, being
referred to herein as the “Previously Earned Shares”) is greater than the number
of shares of Common Stock that would have been earned by the Employee hereunder
if the number of shares earned had been calculated in accordance with the
Restated Financial Statements (the “Recalculated Earned Shares,” with the excess
of the number of Previously Earned Shares over the number of Recalculated Earned
Shares being referred to herein as the “Excess Issued Shares”), then the

 

- 5 -



--------------------------------------------------------------------------------



 



Company may, in its discretion, by written demand made upon the Employee at any
time within three (3) years after the end of the Measurement Period (the “Share
Return Notification”), require the Employee to return to the Company all or any
lesser specified number of the Excess Issued Shares (with the number of shares
to be returned to the Company being referred to herein as the “Return Shares”).
Within ninety (90) days after the Share Return Notification is given to the
Employee, the Employee shall either (a) transfer to the Company, free and clear
of all liens, security interests or other encumbrances, that number of shares of
the Company’s common stock equal to the Return Shares, or (b) pay to the Company
a sum equal to the Fair Market Value of the Return Shares as of the last day of
the Measurement Period, or (c) by a combination of shares transferred and cash
paid to the Company under clauses (a) and (b) above, effectively satisfy the
obligation of the Employee to the Company under this Section. If the Employee
fails to satisfy his or her obligation to the Company under this Section in full
by the due date stated above, the Employee shall also pay to the Company
interest on the cash amount of such obligation (calculated pursuant to clause
(b) above) from such due date until paid in full at a rate of interest equal to
the prevailing national “prime rate” of interest on such due date plus an amount
equal to the attorneys’ fees incurred by the Company in collecting amounts due
from the Employee under this Section. After the Return Shares (or the cash
equivalent) have been transferred back to the Company as required herein, the
Company shall file such federal and state tax returns or amended returns,
amended W-2 forms, or other tax filings as shall be required of it by applicable
law or as reasonably requested by the Employee with respect to all excess income
and FICA taxes withheld and/or paid by the Company in connection with or
attributable to the Return Shares. The provisions of this Section shall not be
applicable to Units that are earned upon a Change in Control pursuant to
Paragraph 9 of this Agreement.
11. Withholding. At the time of the settlement of Units by distribution of any
shares of Common Stock pursuant to Paragraph 7 of this Agreement, the Company
has the right and power to deduct or withhold, or require the Employee to remit
to the Company, an amount sufficient to satisfy all applicable tax withholding
requirements with respect to such distributed shares. The Company may permit or
require the Employee to satisfy all or part of the tax withholding obligations
in connection with this Agreement by (a) having the Company withhold otherwise
distributable shares, or (b) delivering to the Company shares of Company Common
Stock already owned for a period of at least six (6) months (or such longer or
shorter period as may be required to avoid a charge to earnings for financial
accounting purposes), in each case having a value equal to the amount to be
withheld, which shall not exceed the amount determined by the applicable minimum
statutory tax withholding rate (or such other rate as will not result in a
negative accounting impact). For these purposes, the value of the shares of
Common Stock to be withheld or delivered will be equal to the Fair Market Value
as of the date that the taxes are required to be withheld.
12. Deferral of Distribution; Code Section 409A Compliance. The Employee may
make a one-time, irrevocable election to defer distribution of shares of Common
Stock issued in settlement of earned Units by completing and submitting a
written election to the Company on such forms and following such procedures as
are required by the Company for effecting such elections. To be effective, the
election must be delivered to the Company by the date that is six months before
the last day of the Measurement Period and must specify an event or date for
distribution of shares of Common Stock from among the following: (a) separation
of service, (b) Disability, (c) death, (d) a fixed date, or (e) a Change in
Control. The Employee’s right to defer, as well as all other provisions of this
Agreement, shall be interpreted and applied in a manner consistent with the
applicable standards for nonqualified deferred compensation plans established by
Internal Revenue Code Section 409A and its interpretive regulations and other
regulatory guidance. To the extent that any terms of this Agreement would
subject the Employee to gross income inclusion, interest, or additional tax
pursuant to Code Section 409A, those terms are to that extent superseded by, and
shall be adjusted to the minimum extent necessary to satisfy, the applicable
Code Section 409A standards.

 

- 6 -



--------------------------------------------------------------------------------



 



13. Notices. All notices and other communications required or permitted under
this Agreement shall be written and delivered personally or sent by registered
or certified first-class mail, postage prepaid and return receipt required,
addressed as follows: if to the Company, to the Company’s executive offices in
Batesville, Indiana, and if to the Employee or his or her successor, to the
address last furnished by the Employee to the Company. The Company may, however,
authorize notice by any other means it deems desirable or efficient at a given
time, such as notice by facsimile or electronic mail.
14. No Employment Rights. Neither the Plan nor this Agreement confers upon the
Employee any right to continue in the employ or service of the Company or a
Subsidiary or interferes in any way with the right of the Company or a
Subsidiary to terminate the Employee’s employment or service at any time.
15. Plan Controlling. The terms and conditions set forth in this Agreement are
subject in all respects to the terms and conditions of the Plan, which are
controlling. All determinations and interpretations of the Company are binding
and conclusive upon the Employee and his or her legal representatives. The
Employee agrees to be bound by the terms and provisions of the Plan.
16. Defined Terms. For purposes of this Agreement, the following terms have the
meanings provided in this Paragraph. The terms included in the Award Information
section of this Agreement have the values specified in that section. All other
terms used in this Agreement as capitalized defined terms shall have the
meanings ascribed to them in the Plan.
(a) “Adjusted NOPAT” is net operating profit after tax adjusted for the
following items (net of tax where applicable):
(i) Income, losses or impairments from specific financial instruments held by
the Company immediately following the spin-off of the Company in 2008 (i.e.,
auction rate securities, equity limited partnerships, common stock, and
Forethought note);
(ii) Interest income on corporate investments and interest expense on corporate
debt;
(iii) Costs related to the spin-off of the Company in 2008;
(iv) All professional fees, due diligence fees, expenses, and integration costs
related to a specific acquisition;

 

- 7 -



--------------------------------------------------------------------------------



 



(v) Amortization expense of intangible long-lived assets where internally
generated costs are not customarily capitalized in the normal course of the
business (e.g.: customer lists, patents, etc.);
(vi) All adjustments made to net income related to changes in the fair value of
contingent earn-out awards;
(vii) External extraordinary, non-recurring, and material legal costs (e.g.:
antitrust litigation);
(viii) Restructuring charges and other items related to a restructuring plan
approved by the CEO; and
(ix) Changes in accounting pronouncements in United States GAAP or applicable
international standards that cause an inconsistency in computation as originally
designed.
(b) “Adjusted Cash Flows” means, with respect to each fiscal year in the
Measurement Period, the Company’s net cash provided by operating activities
(whether positive or negative) less its capital expenditures net of proceeds on
the disposal of property, all as shown on its audited financial statements for
the fiscal year, as adjusted (net of tax where applicable) to exclude the
effects of the following items:
(i) Cash receipts or disbursements from financial instruments held by the
corporation immediately following the spin-off of the Company in 2008 (i.e.,
auction rate securities, limited partnerships, and Forethought note);
(ii) Interest income on corporate investments and interest expense on corporate
debt;
(iii) Disbursements related to the spin-off of the Company in 2008;
(iv) External extraordinary, non-recurring, and material legal disbursements
(e.g., antitrust litigation);
(v) Changes in accounting pronouncements in United States GAAP or applicable
international standards that cause an inconsistency in computation as originally
designed; and
(vi) The cost of acquisitions, including all professional fees, due diligence
fees, expenses, and integration costs, amortized over a 36 month period
beginning the month after closing (payment of contingent earnouts (when made)
shall be treated as a component of the purchase price payment subject to a
separate 36 month amortization period at that time).

 

- 8 -



--------------------------------------------------------------------------------



 



(c) “Cause” means:
(i) if the Employee is a party to a written employment agreement with the
Company or a Subsidiary that defines “cause” or a comparable term, the
definition in that employment agreement, and
(ii) if not, the Company’s good faith determination that the Employee has:
(1) failed or refused to comply fully and timely with any reasonable instruction
or order of the Company or applicable Subsidiary, provided that such
noncompliance is not based primarily on the Employee’s compliance with
applicable legal or ethical standards;
(2) acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal (at the felony level), unethical, involves moral turpitude, or is
otherwise illegal and involves conduct that has the potential to cause the
Company or a Subsidiary or any of their respective officers or directors
embarrassment or ridicule;
(3) violated any applicable Company or Subsidiary policy or procedure, including
the Company’s Code of Ethical Business Conduct; or
(4) engaged in any act that is contrary to the best interests of or would expose
the Company, a Subsidiary, their related businesses, or any of their respective
officers or directors to probable civil or criminal liability, excluding the
Employee’s actions in accordance with applicable legal and ethical standard.
(d) “Disability” means:
(i) if the Employee, at termination of employment, is a party to a written
employment agreement with the Company or a Subsidiary that defines “disability”
or a comparable term, the definition in such employment agreement, and
(ii) if not, the Company’s good faith determination that the Employee is
eligible (except for the waiting period) for permanent disability benefits under
Title II of the Federal Social Security Act.
(e) “Good Reason” means, if the Employee, at termination of employment, is a
party to a written employment agreement with the Company or a Subsidiary, the
definition given to that term or a comparable term in that agreement, if any.
(f) “Retirement” means termination of employment after having:
(i) completed at least five years of service in the aggregate with the Company,
Hill-Rom Holdings, Inc. (formerly known as Hillenbrand Industries, Inc.), or any
Subsidiaries of either of them, and
(ii) reached age fifty-five (55).

 

- 9 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Company and the Employee have executed this Agreement as
of the date first above written.

                            [EMPLOYEE SIGNATURE]    
 
           
 
  Print Name:        
 
     
 
   

                  HILLENBRAND, INC.    
 
           
 
  By:         
 
   
 
   
 
    Print Name:       
 
     
 
   
 
    Title:      
 
     
 
   

 

- 10 -